DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki 2008/0081679.
Regarding claim 1, Kawasaki discloses an electronic device (Fig 1) comprising: a display (31); an upper housing (2) surrounding a periphery of the display and forming a front of the electronic device (as depicted Figs 1, 3); a lower housing (1) coupled to the upper housing and forming a rear of the electronic device (rear side where 1 locates, Fig 4); and a window waterproof member (4 including 47) disposed in an aperture between the upper housing and the periphery of the display (at least at the bottom right corner of 3 at 31 when fully assembled, Fig 1), wherein the window waterproof member includes: an outer sheath (112) composed of a first material (‘resin’ par 0064); and an inner core (110) composed of a second material more rigid than the first material (‘metal’ par 0066) and disposed substantially in the outer sheath (Figs 5, 6) such that each of an upper surface (upper side of 110) and a lower surface (lower side of 110) of the inner core facing the front and the rear of the electronic device, respectively (see Fig 6 with respect to Fig 4), does not protrude out of a periphery of the outer sheath (110 does not protrude outside of a periphery/edge of 112, Fig 6).
Regarding claim 2, Kawasaki discloses the electronic device of claim 1, wherein the outer sheath is substantially in contact with the upper housing and the periphery of the display (Fig 4).
Regarding claim 8, Kawasaki discloses the electronic device of claim 1, wherein the inner core is formed of at least one of metal or plastic (par 0066).
Regarding claim 9, Kawasaki discloses the electronic device of claim 1, wherein the outer sheath is formed of at least one of silicon or rubber (par 0064).

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim 3. The electronic device of claim 2, wherein the outer sheath surrounds, at a first portion of the window waterproof member, a first side surface, a second side surface and the lower surface of the inner core, and surrounds, at a second portion of the window waterproof member, the first side surface and the second side surface but not the lower surface. *Claims 4-7 depend directly from claim 3 and is therefore allowable for at least the same reasons.
Claims 10-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter – claim 10 include or specifically recites allowable subject matter that is substantially identified in the previous Office Action (11,102,899; 4/14/2021) i.e. “a speaker hole formed on one side of the lower housing and aligned with the speaker sound hole; and a speaker waterproof member configured to seal an aperture between at least part of the lower housing having the speaker hole and at least part of the bracket having the speaker hole, wherein the speaker waterproof member includes: an outer sheath. 
And additionally, now includes: 
“an inner core composed of a second material more rigid than the first material and disposed substantially in the outer sheath such that each of an upper surface and a lower surface of the inner core facing the front and the rear of the electronic device, respectively, does not protrude out of a periphery of the outer sheath,” these limitation in combination with the remaining elements or steps. The indicated allowable features of claim 10 are not taught or adequately suggested in the prior art of record, nor would it be obvious to one of ordinary skill in the art to further modify the prior art to address the deficiencies. Claims 11-13 depend either directly or indirectly from claim 10 are therefore allowed for at least the same reason. 
Likewise, claim 14 includes or specifically recites the allowable subject matter that is substantially identified in the previous Office Action (11,102,899 4/14/2021) i.e. “a microphone waterproof member configured to seal an aperture between at least part of the lower housing having the microphone hole and at least part of the bracket having the microphone sound hole, wherein the microphone waterproof member includes: an outer sheath,”
And additionally, now includes: 
“an inner core composed of a second material more rigid than the first material and disposed substantially in the outer sheath such that each of an upper surface and a lower surface of the inner core facing the front and the rear of the electronic device, respectively, does not protrude out of a periphery of the outer sheath,” this limitation in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 15-18 depend either directly or indirectly from claim 14 and are therefore allowed for at least the same reason. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (11,102,899).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                            August 11, 2022